El Juez Presidente Se. Hernández,
emitió la opinión del tribunal.
Se trata de recurso de apelación interpuesto por uno de los demandados, o sea por Francisco Virella Uribe, contra sentencia que dictó la Corte de Distrito de Guayama en pleito sobre nulidad de escrituras e inscripciones de ellas en el registro y sobre reivindicación de terreno.
La demandante, Emilia Virella, alega como hechos deter-minantes de su acción, los siguientes:
Que es dueña de una finca rústica de 22 cuerdas de terreno radicada en el barrio Apeadero del término municipal de Patillas, con valor efectivo de $700, la que le transmitió Simón Antonio Alcaide por escritura de 25 de noviembre de 1910 a requerimiento de ella, por tenerla en cabeza de Alcaide, según costumbre suya de tenerla siempre a nombre de algún amigo de su confianza.
Que siguiendo dicha costumbre, por otra escritura púbiica otorgada en 12 de enero de 1911 ante el notario Luis Capó *695Matres, la demandante pasó la propiedad de la misma finca en venta simulada al demandado Cecilio Nido, sin que me-diara precio alguno, pues Nido solamente la recibía en arren-damiento habiendo convenido ambos en que Nido .traspasa-ría nuevamente la finca a la demandante tan pronto ésta lo solicitara.
Que posteriormente la demandante hizo sabedor a Francisco Virella Uribe, persona de su confianza, de la condición con que Nido poseía la finca y le encargó requiriera a Nido para que éste volviera a trasmitírsela, requerimiento que-practicó Virella Uribe; pero como Nido reclamara mejo-ras que había hecho en la finca, Virella Uribe, engañosamente,, de mala fe, con el propósito deliberado de defraudar a la demandante, y a sabiendas de que la finca no pertenecía' a Nido, hizo que la demandante ordenara a Nido su traspaso directamente a favor de Virella Uribe, quien ofreció pagar como pagó las mejoras reclamadas por Nido, bajo promesa que le hizo la demandante de que se cobraría con el usufructo de la finca.
Que el traspaso de la finca se hizo simuladamente por Cecilio Nido a favor de Virella Uribe por escritura pública de 30 de noviembre de 1911, ante el notario Don Tomás Ber-nardina de la Huerta, sin que ni la demandante ni Cecilio Nido recibieran dinero alguno en consideración a la venta.
Que la primera inscripción de la finca en el registro se hizo a favor de la demandante por virtud de expediente pro-movido ante la Corte Municipal de Patillas y también fue-ron inscritas las escrituras de la demandante a favor de. Nido y de éste a favor de Virella Uribe.
Que la demandante ,fué lanzada de la finca a virtud de acción de desahucio promovida contra ella por Virella Uribe.
La demanda concluye con la súplica de que se dicte sen-tencia declarando nulas y sin ningún valor las menciona-das escrituras de 12 de enero y 30 de noviembre de 1911, así como sus inscripciones en el registro, cqndenando al de-mandado Virella Uribe a entregar a la demandante la finca *696de que se trata y a pagar ana sama razonable para hono-rarios de abogados, costas y desembolsos.
El demandado Yirella Uribe alegó contra la demanda las siguientes defensas, a saber: Excepción previa de qae la demanda no adace hechos saficientes para determinar ana cansa de acción; excepción especial de res judicata fandada en qae la caestión en controversia había sido ya resaelta en pleito de desahacio segaido por el demandado Virella Uribe contra la demandante; y otra excepción de estoppel basada en qae Ja demandante estaba impedida de ejercitar sa acción alegando el traspaso fraadalento de la finca a favor de Virella Uribe por no haberlo alegado anteriormente al contestar la .demanda de desahacio.
Convinieron lás partes en someter esas defensas a la resolnción previa de la corte y practicadas las prnebas opor-tanas faeron desestimadas por resolación de febrero 5, 1915, concediéndose al demandado Virella Uribe diez días 'para contestar la demanda.
Al evacnar el trámite de contestación, Francisco Virella Uribe expresó qae carecía de información para aceptar o negar las transacciones verificadas por la demandante con el demandado Cecilio Nido, y negó en absolato qae la deman-dante sea actnalmente daeña de la finca de qae se trata, paes le pertenece en propiedad, por haberla adquirido de qaien tenía derecho a venderla, o sea de Cecilio Nido a qaien la compró de baena fe por jasta consideración y por precio cierto qae pagó habiendo inscrito en el registro la finca a sa favor y entablado demanda de desahacio para qae Emilia Virella faera lanzada de ella.
Celebrado el jaicio la corte dictó sentencia en 20 de mayo de 1915 por la qae declaró nala y sin ningún valor la escri-tara de 30 de noviembre de 1911 otorgada por Cecilio Nido a favor del demandado Virella ante eL notario Bernardini de la Hnerta, por ser ana escritnra de venta simalada, sin qae mediara precio cierto, y nala también sa inscripción en el registro de la propiedad, condenando, además, al deman-*697dado Yirella Uribe a entregar y dejar a la disposición de la demandante la finca de qne se trata, sin especial condena de costas.
Contra esa sentencia es qne interpuso Yirella Uribe el presente recurso de apelación.
Los motivos que alega la parte apelante para solicitar la revocación de la sentencia apelada, son los que literalmente transcribimos a continuación:
“Io. La corte erró al declarar sin lugar las defensas especiales de former judgment, res judicata y estoppel.
“2o. La corte apreció la prueba en el juicio de desahucio en una forma distinta a como la apreció en el juicio de nulidad' de venta.
‘ ‘ 3o. La corte cometió error al no dar a la escritura pública- entre Nido y Yirella el valor que ella tiene.
“4o. La corte erró al apreciar la prueba en su conjunto y entender que ésta demostraba la existencia del fraude.
“5o. La sentencia de la corte de G-uayama está incompleta pues no protege los intereses de la demandante.”
En cuanto al primer error, resulta del récord que en 17 de abril, de 1914 Francisco Yirella Uribe demandó en juicio de desahucio ante la Corte de Distrito de Quay ama a Amelia o Emilia Yirella para el desalojo de la misma finca a que se refiere el presente caso, alegando haber adquirido dicha finca por compra a Cecilio Nido en escritura otorgada ante el notario Don Tomás Bernardini de la Huerta en 30 de no-viembre de 1911, cuya finca ocupaba la Emilia sin pagar canon o merced alguna contra la voluntad del demandante. A esa demanda contestó la demandada Emilia Virella que la finca en cuestión era de su propiedad por más que la había pasado a Cecilio Nido por ser éste un hombre de su abso-luta confianza y ella una anciana que no podía administrarla, habiendo verificado el traspaso a Nido con la promesa de que éste se la transmitiría cuando ella se lo exigiera; que por orden suya puso Nido la finca a nombre de Virella, en quien ella confiaba por haber sido esclava de sus padres y porque el mismo Yirella le aconsejó que lo hiciera así porque *698Nido quería engañarla; y qne ni ella ni Cecilio Nido reci-bieron de Virella precio por la venta. En vista de esas ale-gaciones y de las pruebas practicadas, la referida corte dictó sentencia en 9 de junio de 1914 declarando con lugar el desa-hucio por el fundamento de haber demostrado las pruebas que si bien Emilia Virella vendió su finca a Nido simulada-mente sin que mediara consideración, no había igual prueba en cuanto a la venta hecha por Nido a Virella, quien debía estimarse dueño de la finca mientras no se anulara la escri-tura de adquisición o se demostrara su falsedad.
Opinamos que esa sentencia no puede producir excepción de cosa juzgada con relación al presente caso en que preci-samente se trata de anular la escritura que daba a Virella el carácter de dueño, para poder entablar la demanda de desahucio. En dicha sentencia se decidió el derecho del de-mandante a que la demandada fuera desalojada de la finca, pero nada podía decidirse sobre nulidad o falsedad del título del demandante, pues como ya dijimos al resolver el caso de Pesquera v. Fernández, 16 D. P. R. 236, “no es un juicio de desahucio el adecuado para hacer declaraciones de dere-cho más o menos controvertibles, debiendo limitarse en él los tribunales a examinar y resolver la procedencia de la acción ejercitada en relación con la persona que es objeto de desahucio.” “El juicio de desahucio no es el adecuado para resolver sobre el derecho de propiedad y las partes deberán discutir en un juicio ordinario cuál tiene el título legal a la finca.” Torres et al. v. Pérez, 18 D. P. R. 573
Como se ve, la sentencia de desahucio, por referirse a la posesión y no al derecho de propiedad, no impide la pro-moción de un juicio ordinario para discutir el derecho de propiedad y como es consiguiente no puede servir de funda-mento a la excepción de cosa juzgada.
Para que haya cosa juzgada es requisito indispensable que haya habido decisión en un pleito sobre lo que ya ha sido objeto de otro pleito anterior, y eso no ocurre en el presente caso.
*699Nada se alega en apoyo de la excepción de estoppel y no hay razón alguna que la sostenga.
En cuanto al segundo fundamento del recurso, nos falta base para su consideración, pues no han venido en el récord las pruebas practicadas en el juicio de desahucio y, por tanto, no podemos establecer un examen comparativo entre dichas pruebas y las del presente caso.
Alega la parte apelante que si esta corte examina las sentencias dictadas en el presente juicio y en el de desahucio podrá venir en conocimiento de que la prueba es la misma. No son las sentencias las que deben ser sometidas a examen sino las mismas pruebas practicadas en uno y otro juicio, pues los findings of fact que establece el juez en la senten-cia no pueden considerarse como expresión de las pruebas practicadas en el juicio, sino que esas pruebas han de cons-tar por conformidad de las partes y con aprobación del juez en el escrito de exposición del caso que es el documento ade-cuado al efecto.
La misma parte apelada dice que en el juicio de desahu-cio no declaró el testigo Capella y que tampoco la corte per-mitió que la demandada entonces Emilia Virella, hiciera pre-guntas tendentes a demostrar que la escritura de compra-' venta era simulada por entender que eran improcedentes dentro del procedimiento de desahucio, preguntas que admi-tió en el presente pleito.
De todos modos, sea cual fuera la apreciación de las prue-bas hecha por el juez en el juicio de desahucio, tal aprecia-ción no podría constituir cosa juzgada en un juicio posterior sobre propiedad, por las mismas razones expuestas al con-siderar el primer motivo del recurso.
El tercero y cuarto motivos del recurso pueden sinteti-zarse en uno, a saber: error en la apreciación de las prue-bas por no haber dado la corte valor legal a la escritura pú-blica de venta por Cecilio Nido a favor de Francisco Virella y estimar demostrada la existencia del fraude.
Según muestran los términos de la sentencia, la corte *700inferior declaró nnla la escritura de 30 de noviembre de 1911 por ser nna escritura de venta simulada sin que mediara precio cierto.
Ciertamente que esa escritura muestra prima facie que Cecilio Nido vendió a Francisco Virella Uribe la finca de 22 cuerdas que se describe en la demanda por la suma de $330, que el vendedor confesó tener recibidos con anterioridad al otorgamiento de dicba escritura; pero ese documento ba sido atacado de nulidad por falta de causa en el contrato, o sea por no haber mediado precio en la compraventa celebrada, y las pruebas practicadas en el juicio demuestran esa ale-gación fundamental de la demanda, según apreciación de la corte sentenciadora.
Cecilio Nido afirma que Emilia Virella hizo con él un con-trato de arrendamiento' con relación a la finca de que se trata y después la puso en cabeza de él, sin que pagara precio al-guno por dicba finca, la que a su vez traspasó luego al deman-dado Virella sin que tampoco éste pagara a Nido precio al-guno, pues sólo le pagó Virella $230 por gastos que babía becbo en beneficio de la finca.
Emilia Virella está conforme con Cecilio Nido en que arrendó a éste la finca sin que le pasara la propiedad de la misma en venta, y agrega que Francisco Virella le dijo que le diera los papeles de la finca para tenerlos seguros, pues Nido la engañaba, habiéndola despedido Virella de su casa cuando le reclamó la devolución de esos papeles.
Francisco Virella expresa que compró la finca a Nido en la inteligencia de que era de la propiedad de éste, habién-dole pagado $330 como precio de la misma y $20 más por ciertos gastos que en la finca babía becbo Nido, y que Emilia Virella “hablaba en todas partes diciendo que Nido le babía armado emborujos, pero Nido le repitió a él que la finca era suya, habiendo creídp en su palabra.”
Explica Virella Uribe que el pago de los $350 se hizo en dos cheques a la orden de Cecilio Nido contra el Banco Territorial y Agrícola de Puerto Rico, el primero de ellos expe-*701dido en 1°. de mayo de 1911 por cantidad de $200, y el segundo en 27 del propio mes por valor de $150. Esas fechas son muy anteriores a la de la escritura de 30 de noviembre de 1911.
Nido, contra lo declarado por Yirella Uribe, dice que éste le pagó en metálico los $230 por las mejoras que había hecho en la finca y que los dos cheques representaban una grati-ficación que le hizo Verilla Uribe por un traspaso de arren-damiento de terrenos de la propiedad de Antonio Capella.
Antonio Capella está conforme en que tenía arrendada a Cecilio Nido una finca en Patillas, cuyo arrendamiento cedió luego Nido a Francisco Yirella.
Niega Yirella Uribe haber hecho gratificación alguna a Cecilio Nido por la cesión del arrendamiento de terrenos de Capella, aunque le pagó $40 ó $50 en efectivo por peque-ños gastos hechos en el terreno arrendado.
Hemos expuesto en síntesis las pruebas concernientes al caso, prescindiendo de detalles y contradicciones. La corte inferior, apreciando esas pruebas, llegó a la conclusión de hecho de que la escritura de venta otorgada por Nido a favor de VireU a Uribe era simulada por falta de precio o conside-ración, como simulada era también la anteriormente otor-gada por Emilia Yirella a favor de Cecilio Nido y no encon-tramos que dicha corte procediera con pasión, prejuicio o parcialidad o con manifiesto error al establecer dicha con-clusión. No debemos ir contra ella, obrando en congruen-cia con la jurisprudencia establecida por esta Corte Suprema en repetidas decisiones.
En cuanto al último fundamento del recurso, nos basta consignar que el error alegado, en caso de existir, perjudi-caría a la parte demandante apelada, y como ésta no ha pre-tendido la subsanación del mismo apelando de la sentencia, nos abstenemos de considerarlo.
Por las razones expuestas, es de confirmarse la senten-cia apelada.

Confirmada la sentencia apelada.

*702Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.